DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 2019/0167005).  Regarding claims 1 and 14, Tang teaches a seat assembly (Figure 1), comprising: a seat member having a first seat surface, a second seat surface, and a third seat surface opposite the second seat surface, wherein the third seat surface is essentially parallel to the second seat surface, and wherein the first seat surface is substantially perpendicular to the second seat surface and the third seat surface (see the second and third seat surfaces extending downward, thus perpendicular to the top/first seat surface); a first side panel affixed to the second seat surface, wherein the first side panel is substantially perpendicular to the first seat surface; a second side panel affixed to the third seat surface, wherein the second side panel is substantially perpendicular to the first seat surface (see the side panels affixed to the second and third seat surfaces when item 2 is on item 1 and the side panels also extending in a downward direction); and a bin (7) movably affixed to .

    PNG
    media_image1.png
    708
    645
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2-13 and 15-20, the examiner notes that the prior art does not distinctly disclose the following (or suggest a modification to fairly arrive at the following): a second area on the seat surfaces that is oblique to a first area, openings within the sidewalls of the bin area or elastic members affixed to the side panels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636